[Cite as State v. Vinka, 2019-Ohio-2007.]




             IN THE COURT OF APPEALS OF OHIO
                             SEVENTH APPELLATE DISTRICT
                                  BELMONT COUNTY

                                            STATE OF OHIO,

                                            Plaintiff-Appellee,

                                                    v.

                                    DANIELLE MARIE VINKA,

                                        Defendant-Appellant.


                        OPINION AND JUDGMENT ENTRY
                                            Case No. 17 BE 0027


                                  Criminal Appeal from the
                    County Court Northern Division of Belmont County, Ohio
                                  Case No. 16 TRD 02007

                                         BEFORE:
                David A. D’Apolito, Cheryl L. Waite, Carol Ann Robb, Judges.


                                               JUDGMENT:
                                                 Affirmed

 Atty. Dan Fry, Belmont County Prosecutor, and Atty. Scott Lloyd, Assistant Prosecuting
 Attorney, 147-A West Main Street, St. Clairsville, Ohio 43950, for Plaintiff-Appellee and

 Atty. Desirae DiPiero, Desirae DiPiero, LLC, 8256 East Market Street, Suite 111,
 Warren, Ohio 44484, for Defendant-Appellant.
                                                                                         –2–


                                  Dated: May, 22, 2019


 D’Apolito, J.

       {¶1}   Appellant Danielle Marie Vinka appeals her conviction by the Belmont
County Court, Northern Division, following her guilty plea to one count of driving under
suspension, in violation of R.C. 4510.11, a misdemeanor of the first degree. In her sole
assignment of error, Appellant contends that her plea was invalid because the trial court
failed to comply with the notice requirements of Crim.R. 11.
       {¶2}   The trial court has no obligation to review the specific constitutional rights
that Appellant waived as a part of her plea to a petty offense. Accordingly, we find that
her plea was knowingly, intelligently and voluntarily entered and affirm her conviction.

                                ASSIGNMENT OF ERROR

       THE TRIAL COURT ERRED WHEN IT FAILED TO ADVISE APPELLANT
       OF THE EFFECT OF HER PLEA OF GUILTY.

       {¶3}   At the plea hearing, the trial court engaged in the following colloquy with
Appellant regarding her guilty plea:

       THE COURT: Ms. Vinka, you’ve heard your attorney enter a plea of guilty
       on your behalf to one count of Driving Under Suspension.                It’s a
       misdemeanor of the first degree where you face up to six months in jail. It
       is your desire that your attorney enter a plea of guilty on your behalf to that
       charge?

       THE DEFENDANT: Yes, Your Honor.

       THE COURT: And do you understand that with a plea of guilty, you’re
       making a complete admission of your guilt and you’re giving up all of your
       Constitutional rights?

       THE DEFENDANT: Yes, sir.




Case No. 17 BE 0027
                                                                                           –3–


          THE COURT: The guilty plea is accepted.

(1/18/17 Plea Hrg., p. 4-5).

          {¶4}   The maximum penalty for a misdemeanor of the first degree is 180 days in
jail. As the maximum penalty for the crime at issue is less than six months, it is a petty
offense and the plea is governed by Crim.R. 11(E). In accepting a plea to a misdemeanor
involving a petty offense pursuant to Crim R. 11(E), a trial court is required to inform the
defendant only of the effect of the specific plea being entered. State v. Jones, 116 Ohio
St.3d 211, 2007-Ohio-6093, 877 N.E.2d 677 (2007), paragraph one of the syllabus.
          {¶5}   To satisfy the requirement of informing a defendant of the effect of a plea,
a trial court must inform the defendant of the appropriate language under Crim.R. 11(B).
Id. at paragraph two of the syllabus Crim.R 11(B), captioned “Effect of Guilty or No
Contest Pleas,” reads, in pertinent part, “[w]ith reference to the offense or offenses to
which the plea is entered: (1) The plea of guilty is a complete admission of the defendant's
guilt.”
          {¶6}   Appellant argues that “the trial court failed to properly advise [Appellant] of
the effect of her guilty plea as well as the rights she was waiving. As a result, Appellant’s
plea was not knowingly, intelligently, and voluntarily made.”            (Appellant’s Brf. 5).
However, the trial court did inform Appellant of the effect of her guilty plea, parroting the
language in the criminal rule verbatim. Further, the notice requirements set forth in
Crim.R 11(C) regarding the waiver of constitutional rights that apply to defendants
entering a plea to a felony do not apply to defendants entering a plea to a petty offense.
          {¶7}   Because the trial court was required to fulfill the notice requirements set
forth in Crim.R. 11(B), not Crim. R. 11(C), the trial court did not err when it did not
specifically address Appellant’s waiver of her right to a jury trial, to confront witnesses
against her, to compulsory process, not to be compelled to testify, and to have her guilt
proven beyond a reasonable doubt. Therefore, Appellant’s argument that her guilty plea
was not knowingly, intelligently, and voluntarily made must fail. Accordingly, we find that
Appellant’s guilty plea was valid, and her conviction is affirmed.




Case No. 17 BE 0027
                        –4–




Waite, P.J., concurs.
Robb, J., concurs.




Case No. 17 BE 0027
[Cite as State v. Vinka, 2019-Ohio-2007.]




         For the reasons stated in the Opinion rendered herein, the assignment of error
 is overruled and it is the final judgment and order of this Court that the judgment of the
 County Court of Belmont County, Ohio, is affirmed. Costs to be waived.
         A certified copy of this opinion and judgment entry shall constitute the mandate
 in this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that
 a certified copy be sent by the clerk to the trial court to carry this judgment into
 execution.




                                        NOTICE TO COUNSEL

         This document constitutes a final judgment entry.